          Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

CINDY GREENE and                    :
CHRISTOPHER GREENE,                 :
                Plaintiffs,         :
                                    :
            v.                      :                No. 5:20-cv-00822
                                    :
SHELLPOINT MORTGAGE SERVICING, :
                  Defendant.        :
____________________________________

____________________________________

CINDY GREENE and                    :
CHRISTOPHER GREENE,                 :
                Plaintiffs,         :
                                    :
            v.                      :                No. 5:20-cv-01471
                                    :
NEWREZ LLC, d/b/a                   :
SHELLPOINT MORTGAGE SERVICING, :
                  Defendant.        :
____________________________________


                                        OPINION
                           Defendants’ Motions to Dismiss- Granted

Joseph F. Leeson, Jr.                                                        September 30, 2020
United States District Judge


I.     INTRODUCTION

       In two separate actions, Plaintiffs Christopher and Cindy Greene complain that

Shellpoint, the servicer of their mortgage loan, mismanaged their loan primarily as it relates to

tax payments. Shellpoint has filed Motions to Dismiss both Complaints for failure to state a

claim because, inter alia, the Greenes do not specifically allege the terms of a contract to which

Shellpoint may be held liable. For the reasons set forth below, the Motions to Dismiss are
                                                1
                                             093020
          Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 2 of 7




granted, but the Greenes are afforded leave to amend. Additionally, because the facts and claims

underlying the cases are substantially the same, the two actions are consolidated.

II.     BACKGROUND

        Plaintiffs Christopher and Cindy Greene filed separate civil actions in the Court of

Common Pleas of Northampton County, Pennsylvania, against Defendant Shellpoint Mortgage

Servicing and Defendant NewRez LLC, which is wholly-owned by Shellpoint Partners LLC,

(collectively “Shellpoint”) seeking monetary and injunctive relief arising from alleged errors by

Shellpoint in servicing the Greene’s mortgage loan. Shellpoint removed the actions to this Court

based on diversity jurisdiction and have moved to dismiss the Complaints for failure to state a

claim. Because the parties and allegations in each action are substantially the same and involve

common questions of law and fact, the Motions to Dismiss are considered together herein and

the cases are consolidated for all future proceedings. See Fed. R. Civ. P. 42(a) (providing that

“[i]f actions before the court involve a common question of law or fact, the court may: (1) join

for hearing or trial any or all matters at issue in the actions; [or] (2) consolidate the actions”).

        The allegations in the Complaints are difficult to comprehend, but this Court construes

the Complaints as follows: The Greenes allege that Shellpoint has been servicing their residential

mortgage loan for approximately two years. Prior to that, the Greenes’ loan was a non-escrowed

30-year fixed rate loan, which switched hands several times. The Greenes allege that the loan

has been mismanaged since the beginning of the Shellpoint relationship. In particular, there have

been ongoing issues regarding tax payments, which the Greenes allege they made but for which

Shellpoint never credited and, instead, charged late fees and reported defaults to credit agencies.

The Greenes allege that Shellpoint’s mismanagement has resulted in more the $50,000 of

unnecessary charges, deficiencies, and the like.

                                                   2
                                                093020
           Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 3 of 7




        In the Motions to Dismiss, Shellpoint asserts that it appears the Greenes are confusing the

Wilson Area School District taxes with the Northampton County property taxes and that the

Greenes may have made duplicative payments on taxes paid by Shellpoint. Shellpoint asserts

that a dispute over who is responsible for paying taxes does not state a claim for breach of

contract. Further, although Shellpoint does not dispute the existence of a mortgage contract, it

argues that the Greenes failed to either attach a copy of the contract or plead its essential terms

and, further, that as merely a servicer it is not a party to the mortgage contract.

        In their briefs in opposition to the Motions to Dismiss, the Greenes provide additional

details about specific payments and charges, and attach several exhibits. 1 They complain that

their requests for proof of payments have gone unanswered and that Shellpoint has reported

clearly fraudulent charges.

III.    STANDARD OF REVIEW

        In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”



1
        None of the attachments to the Greenes’ briefs would change this Court’s decision to
grant the Motions to Dismiss. They are advised, however, that “a court may not consider
documents outside the pleadings when deciding a motion to dismiss.” Fallon v. Mercy Catholic
Med. Ctr., 877 F.3d 487, 493 (3d Cir. 2017).
                                                3
                                             093020
            Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 4 of 7




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d

Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

IV.    ANALYSIS

       1.      The Greenes fail to state any plausible claim for relief.

       Mindful that the “obligation to liberally construe a pro se litigant’s pleadings is well-

established,” Estelle v. Gamble, 429 U.S. 97, 106 (1976), this Court has considered all possible

claims that could be implicated here, not only a breach of contract claim. For the reasons that

follow, the Greenes have failed to state any claim for relief.

       “Under the Pennsylvania law applied in this diversity suit, a claim for breach of contract

has three elements: ‘(1) the existence of a contract, including its essential terms, (2) a breach of a

duty imposed by the contract and (3) resultant damages.’” Electra Realty Co. v. Kaplan Higher

Educ. Corp., No. 19-3070, 2020 U.S. App. LEXIS 27472, at *4 (3d Cir. Aug. 28, 2020)

(quoting Kaymark v. Bank of Am., 783 F.3d 168, 182 (3d Cir. 2015); Omicron Sys., Inc. v.

Weiner, 860 A.2d 554, 564 (Pa. Super. Ct. 2004)). “Courts applying Pennsylvania law

consistently hold that third-party mortgage servicers cannot be sued for breach of contract based

on the contract or note between the mortgagee and mortgagor.” Focht v. Seterus, Inc., No. 3:18-

cv-151, 2018 U.S. Dist. LEXIS 158775, at *9 (W.D. Pa. Sep. 18, 2018). Here, the Greenes fail

to allege any contract beyond the mortgage itself and therefore fail to state a claim against

                                                  4
                                               093020
           Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 5 of 7




Shellpoint, the mortgage servicer who was not a party to the contract, for breach of contract. See

Owens v. Seterus, Inc., No. 18-3383, 2019 U.S. Dist. LEXIS 231998, at *4-5 (E.D. Pa. Feb. 26,

2019) (dismissing the breach of contract claim because the plaintiff failed to attach the alleged

mortgage loan contract to the complaint or to plead its essential terms to show that the defendant

breached any duty imposed by the contract or that the plaintiff suffered damages from any such

breach).

       Next, a claim for breach of fiduciary duty does not apply to loan servicers because they

do not owe borrowers any specific fiduciary duties based upon their servicer/borrower

relationship. See Binder v. Weststar Mortg., Inc., No. 14-7073, 2016 U.S. Dist. LEXIS 90620, at

*65-66 (E.D. Pa. July 13, 2016). But see Morgan v. Bank of Am., N.A., No. 18-3671, 2019 U.S.

Dist. LEXIS 48886, at *10-11 (E.D. Pa. Mar. 25, 2019) (“There are exceptions to the general

rule that lenders are not fiduciaries, such as when a lender gets involved in the borrower’s day-

to-day management and operations or had the ability to compel the borrower to engage in

unusual transactions.). The Greenes have not alleged that any of the exceptions noted in Morgan

apply here; therefore, they fail to state a claim for breach of fiduciary duty.

       “In Pennsylvania, ‘the doctrine of unjust enrichment is inapplicable when the relationship

between parties is founded upon a written agreement or express contract.’” Morgan, 2019 U.S.

Dist. LEXIS 48886, at *10-11 (quoting Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250, 1254

(Pa. 2006)). A valid written mortgage contract would make unjust enrichment unavailable as a

remedy. See Morgan, 2019 U.S. Dist. LEXIS 48886, at *11. Accordingly, this claim is

unavailable to the Greenes.

       Under the Fair Debt Collection Practices Act (“FDCPA”), a debt collector may not use

unfair or unconscionable means to collect or attempt to collect any debt. See Dawson v.

                                                  5
                                               093020
            Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 6 of 7




Dovenmuehle Mortg., Inc., No. 00-6171, 2002 U.S. Dist. LEXIS 5688, at *14-15 (E.D. Pa. Mar.

28, 2002). However, the FDCPA applies only to “debt collectors,” and a loan servicer is

someone who services but does not own the debt and therefore is not a “debt collector” so long

as the servicer begins servicing of the loan before default. See id. The Greens do not allege that

their loan was in default when Shellpoint began servicing, such that an FDCPA claim has not

been pled.

       “Under Pennsylvania law, to establish a claim of fraudulent misrepresentation, plaintiffs

must establish by clear and convincing evidence: (1) a false representation of an existing fact or a

non-privileged failure to disclose; (2) materiality, unless the misrepresentation is intentional or

involves a non-privileged failure to disclose; (3) scienter, which may be either actual knowledge

or reckless indifference to the truth; (4) justifiable reliance on the misrepresentation, so that the

exercise of common prudence or diligence could not have ascertained the truth; and (5) damages

as a proximate result.” Dawson, 2002 U.S. Dist. LEXIS 5688, at *20. The Greenes do not

allege facts that would show materiality or justifiable reliance, and therefore fail to state a claim.

       Consequently, the Motions to Dismiss are granted and the Complaints are dismissed.

       B.      The Greenes are granted leave to file an amended complaint.

       The Greenes are granted leave to file an amended complaint to attempt to cure the

deficiencies discussed herein. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir.

2002) (holding that in the absence of undue delay, bad faith, dilatory motive, unfair prejudice, or

futility of amendment, a court should grant a plaintiff leave to amend a deficient complaint after

a defendant moves to dismiss it). If they choose to do so, they are advised that any “amended

complaint must be complete in all respects.” Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D.

Pa. 1992). It must be a new pleading which stands by itself without reference to the original

                                                  6
                                               093020
          Case 5:20-cv-00822-JFL Document 15 Filed 09/30/20 Page 7 of 7




complaint. Id. The amended complaint “may not contain conclusory allegations[; r]ather, it

must establish the existence of specific actions by the defendants which have resulted in

constitutional deprivations.” Id. (citing Rizzo v. Goode, 423 U.S. 362 (1976)). “The amended

complaint must also be ‘simple, concise, and direct’ as required by the Federal Rules of Civil

Procedure.” Id. (citing Fed. R. Civ. P. 8(e)(1)).

V.     CONCLUSION

       The Greenes have failed to state a claim against Shellpoint for any conduct arising from

its servicing of the mortgage loan. The Motions to Dismiss are therefore granted and the

Complaints are dismissed. In light of their pro se status, however, the Greenes are granted leave

to amend. Due to the common questions of law and fact in the two actions, they are consolidated

for all future purposes. Therefore, if the Greenes choose to amend, they must file a single

amended complaint alleging all claims against all parties.

       A separate order follows.



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                 7
                                              093020
